Matter of Conlon (2018 NY Slip Op 07033)





Matter of Conlon


2018 NY Slip Op 07033


Decided on October 18, 2018


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 18, 2018

[*1]In the Matter of BENJAMIN CONLON, a Disbarred Attorney. COMMITTEE ON PROFESSIONAL STANDARDS, Now Known as ATTORNEY GRIEVANCE COMMITTEE FOR THE THIRD JUDICIAL DEPARTMENT, Petitioner; BENJAMIN CONLON, Respondent.

Calendar Date: September 10, 2018

Before: McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ.


A

Per CuriamDECISION AND ORDER
Motion by respondent, returnable September 10, 2018, for an order vacating this Court's prior order disbarring him from the practice of law (260 AD2d 794 [1999], lv dismissed and denied  93 NY2d 1031 [1999]).
Upon the papers filed in support of the motion, the papers filed in opposition, and the papers filed in reply thereto, it is
ORDERED that the motion is denied, without costs.
McCarthy, J.P., Lynch, Clark, Mulvey and Rumsey, JJ., concur.